DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 8 November 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 40-49, 56 and 57 are pending for examination.
Claims 1-39 and 50-55 are canceled.
Claims 40, 41, 44 and 47 are currently amended.
Claims 56 and 57 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 8 November 2021.
Amendments to the drawings have been submitted with the amendment filed 8 November 2021.
Drawings
The replacement drawing sheets were received on 8 November 2021.  These drawings are acceptable, and the objection to the drawings set forth in the previous Office action is withdrawn.

Specification
Applicant’s amendment and corresponding arguments filed 8 November 2021, with respect to the objection to the title of the invention and the objection to the specification have been fully considered and are persuasive.  The objection to the title of the invention and the objection to the specification set forth in the previous Office action have been withdrawn. 
Allowable Subject Matter
Claims 40-49, 56 and 57 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 40: the subject matter of the apparatus for manufacturing an innerspring unit comprising pocket springs is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 40 includes the following limitations which, in combination with the other structural limitations set forth in claim 40, are what make the subject matter of claim 40 allowable over the prior art:
“(a) a first station for manufacturing an innerspring main body from a plurality of first strings of pocketed springs; and 
(b) a second station for attaching at least one second string of pocketed springs to a lateral surface of the innerspring main body … 
wherein the second station comprises a compression device for compressing the springs of the at least one second spring prior to attaching the at least one second 
The prior art, in particular the closest prior art to Warner (US 6,295,676), Mantzis et al. (US 2012/0102658), and Subhedar et al. (US 2016/0214804), fails to teach or suggest the combination of structural limitations as set forth above.
Regarding independent claim 44: the subject matter of the apparatus for manufacturing an innerspring unit comprising pocket springs is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 44 includes the following limitations which, in combination with the other structural limitations set forth in claim 44, are what make the subject matter of claim 44 allowable over the prior art:
“(a) a first station for manufacturing an innerspring main body from a plurality of first strings of pocketed springs; and 
(b) a second station for attaching at least one second string of pocketed springs to a lateral surface of the innerspring main body …
wherein the first station is configured to attach a pair of fleece sheets to upper and lower surfaces of the innerspring main body, so that the fleece sheets cover the innerspring main body and laterally extend beyond the innerspring main body; and
wherein the second station is configured to attach the at least one second string of pocketed springs to the lateral surface of the innerspring main body such that it is arranged between the pair of fleece sheets.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 January 2022